Citation Nr: 0417949	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  96-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
medial meniscectomy, right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied increased ratings for the veteran's 
service connected residuals of a medial meniscectomy, right 
knee, and low back strain.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The veteran's service-connected status-post medial 
meniscectomy of the right knee is manifested by pain and 
slight instability; it is not productive of subluxation. More 
than slight instability, or frequent episodes of locking, 
with pain and effusion into the joint.

3.  The veteran's service-connected right knee disability is 
also manifested by arthritis with painful, slight limitation 
of motion; it is not productive of limitation of flexion of 
less than 45 degrees or limitation of extension of more than 
10 degrees.  

4.  The veteran's service-connected lumbosacral strain is 
productive of no more than minimal disability; it is not 
manifested by more than slight limitation of motion, muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion, unilateral, in a standing position; limitation of 
forward flexion of the thoracolumbar spine to less than 60 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
status-post medial meniscectomy of the right knee with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2003).

2.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for arthritis of the right knee with 
painful, slight limitation of motion have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7; 4,40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261; VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for an increased rating for a low back 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic codes 
5237-5243 (effective from September 26, 2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 1996 and January 1998 rating 
decisions; the May 1996 Statement of the Case; the November 
1996, January 1998, August 2002, and December 2003 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for increased 
ratings for residuals of a medial meniscectomy, right knee, 
and low back strain, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated January 2003, April 
2003, and February 2004 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  However, the RO decision 
that is the subject of this appeal was issued in April 1996, 
years before the enactment of VCAA.  The RO obviously could 
not inform the veteran of law that did not exist.  Moreover, 
while the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the April 1996 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its Statement of the Case and Supplemental 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2003, April 2003, and February 2004 
letters and asked him to identify all medical providers who 
treated him for residuals of a medial meniscectomy, right 
knee, and low back strain.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The veteran underwent VA examinations in October 1996, July 
1997, and July 2002 for the purpose of evaluating his right 
knee and low back disabilities.  His right knee and low back 
were also x-rayed in November 1996 an August 1997.  In 
reviewing this evidence, the Board finds that the relevant 
medical findings include sufficient detail for rating 
purposes for both disabilities.  There is no duty to provide 
another examination or medical opinion for either claim on 
appeal.  Id. 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

Service connection was granted for residuals of an injury of 
the right knee, with a status-post medial meniscectomy and 
arthritis; and for a low back strain, pursuant to a June 1976 
RO rating decision.  The RO assigned a 10 percent rating for 
each disability effective December 1974.  The veteran claims 
that both disabilities have increased in severity and are 
more disabling than currently evaluated.  

At the veteran's September 1996 RO hearing, he complained of 
lower back pain that became aggravated with prolonged 
standing or sitting.  He reported experiencing muscle spasms 
and limited lifting ability.

The veteran also complained of pain in his right knee 
alleviated by Tylenol.  He noted that the pain causes sleep 
disturbance and results in difficulty walking, running, and 
climbing stairs.  He also stated that he is unable to drive 
long distances.  He noted a popping sound in his knee and 
that he uses a cane for support.  

The veteran underwent a VA examination in October 1996.  The 
clinician noted a positive straight leg raise of 40 degrees 
bilaterally and a positive cross leg examination.  He was 
able to achieve 90 degrees of forward flexion, 10 degrees of 
extension, and 35 degrees of lateral rotation of the lumbar 
spine.  

The veteran also complained of pain and swelling in his right 
knee.  Upon examination, the clinician noted a surgical scar 
on the medial surface of the knee, but no swelling.  His 
range of motion of the right knee was from 0 to 130 degrees.

The veteran's November 1996 x-rays revealed that he had 
degenerative joint disease with medical joint space thinning 
in his right knee.  The x-rays of his lumbar spine revealed 
that the spine was within normal limits.

The veteran underwent another VA examination in July 1997 
that revealed normal contours of the spine, no deformity, no 
perivertebral muscle spasms, and no rigidity.  He was able to 
achieve 90 degrees of forward flexion, 20 degrees of 
extension, 30 degrees of lateral rotation, and right and left 
lateral bending to 25 degrees.  The clinician also noted that 
he voluntarily limited his lumbar spine motion, and that 
straight leg raising in a distracted sitting position was 
normal.  He displayed no trouble walking, and he was able to 
get on and off of the examination table without difficulty.     

The veteran showed crepitus in his right knee.  The clinician 
noted no abnormal McMurray maneuver, no abnormal ligamentous 
instability, and no abnormal effusion.  The clinician also 
noted that the veteran completely inhibited his range of 
motion when he knew it was being examined.  He inhibited 
flexion to 20 degrees one time and then to 40 degrees another 
time.  He had full extension of the knee.  While seated, the 
clinician was able to flex the knee to 100 degrees.  

The veteran had more x-rays taken of his right knee and low 
back.  The x-rays of the knee revealed degenerative arthritic 
changes with marginal hypertrophic spurring and some erosion.  
The x-rays of his back revealed a single marginal 
hypertrophic spur of the left lower margin of the body of L2, 
which was about 3 mm. in length.  The bones, joints, and soft 
tissue were otherwise normal.  There was no evidence of 
trauma or significant degenerative changes.  

The veteran underwent a VA examination in July 2002 
complaining of low back pain that radiates to his right leg.  
He occasionally limps as a result.  The pain increases in 
severity with prolonged standing or sitting.  He rates the 
pain as 5 out of 10.  He is able to walk two blocks a day.  

The clinician noted that the veteran has had trouble with his 
right knee since 1973 at which time he underwent a meniscus 
repair on the right side.  The veteran stated that his level 
of pain decreased for a while but is now coming back.  The 
knee pain is rated at 5 out of 10 and the knee gives way on 
him occasionally.

Upon examination, the range of motion of the right knee is 0 
to 90 degrees, which produces some discomfort.  There is no 
fluid and no tenderness.  There is slight crepitus with 
flexion and no laxity.  

Examination of the back reveals that the straight leg raising 
sign is positive at 70 degrees bilaterally.  Tendon reflexes 
at the knee and ankle are normal.  Sensation to pinprick of 
the legs is normal.  He can extend the back to 20 degrees, 
flex to 90 degrees, and lateral rotate 30 degrees in either 
direction.  His gait is normal and he can walk on his heels 
and toes.  The clinician noted that August 1997 x-rays showed 
a small spur off the left lower margin of L2, but no other 
findings.  X-rays of the right knee show moderate 
degenerative changes.

The clinician diagnosed the veteran with chronic lumbosacral 
strain with minimal symptoms and minimal disability.  
Regarding the knee, the clinician noted the veteran's history 
of knee pain and the resection of the medial meniscus for 
traumatic arthritis.  He further noted that the arthritis is 
currently moderate with slight progression.     

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), 
concerning knee disabilities, a 10 percent rating is 
warranted when the veteran experiences slight recurrent 
sublaxation or lateral instability.  A rating of 20 percent 
is warranted on when the veteran experiences moderate 
recurrent sublaxation or lateral instability.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, with pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The Board also notes that limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation.  Flexion limited 
to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the rating schedule for spinal 
disabilities has recently changed.  Prior to September 26, 
2003, 38 C.F.R. §4.71a, Diagnostic Code 5292, regarding the 
limitation of motion of the lumbar spine, allowed a 40 
percent rating for severe limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 10 percent 
rating for a slight limitation of motion. 

Pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5295, a 40 
percent rating is warranted for a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  A 0 percent rating is 
warranted for slight subjective symptoms.  

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the spine were changed.  For 
diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.   

Analysis

Residuals of a medial meniscectomy, right knee
The veteran seeks an increase of his 10 percent rating for 
residuals of a medial meniscectomy, right knee.  The Board 
notes that the next highest rating of 20 percent is warranted 
under Code 5257 only when the veteran experiences moderate 
impairment (i.e., moderate recurrent sublaxation or lateral 
instability).

The veteran underwent three VA examinations since filing this 
claim.  In October 1996, the veteran exhibited range of 
motion from 0-130 degrees, and the clinician did not note any 
swelling or instability.  In July 1997, the clinician again 
noted no abnormal ligamentous instability, as well as no 
abnormal McMurray maneuver, no and no abnormal effusion.  The 
clinician also noted that the veteran completely inhibited 
his range of motion when he knew it was being examined.  
However, the clinician was able to flex the knee to 100 
degrees, and the veteran had full extension of the knee.  

The most recent VA examination in July 2002 examination 
failed to show any instability.  He does have a history of 
some giving way of the knee but, in the absence of objective 
findings showing instability, the Board is unable to support 
a rating in excess of 10 percent under Code 5257.  The Board 
notes that application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, is not appropriate where the diagnostic code 
is not predicated on loss of range of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  These 
provisions, however, are relevant to arthritis and motion of 
the knee; such is addressed below.  There is no medical 
evidence to show that the veteran's right knee disability is 
manifested by frequent episodes of locking with effusion into 
the joint.  Accordingly, a 20 percent rating is not warranted 
under Code 5258.  The 10 percent rating takes into account a 
symptomatic knee within the meaning of Code 5259.  

The relevant medical evidence on file shows that the 
veteran's right knee disability remains symptomatic, 
including pain.  However, there is no objective evidence to 
show that it is productive of subluxation or more than slight 
instability.  

As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim for an increased rating for 
residuals of a medial meniscectomy, right knee, under Code 
5257 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Such does not end the Board's inquiry, as there is X-ray 
evidence of traumatic arthritis of the veteran's right knee 
that is clearly part of his service-connected condition.  
VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  Those 
provisions provide for the assignment of the minimum 
compensable rating for a joint disability manifested by pain. 

The Board notes that, in addition to the X-ray evidence of 
arthritis, the veteran has consistently complained of pain in 
his right knee.  Under these circumstances, the Board finds 
that the evidence supports the assignment of a separate 10 
percent rating for the right knee disability manifested by 
arthritis with painful motion under 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261.  There is no medical 
evidence to show that the veteran's right knee disability is 
productive of limitation of flexion of less than 45 degrees 
or limitation of extension of more than 10 degrees.  

The veteran's right knee disability does not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca, supra.  The Board finds that 
his symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent ratings based on instability 
and arthritis with slight, painful limitation of motion.  As 
stated, the evidence does not show that the veteran's pain 
results in additional limitation of motion that more nearly 
approximates limitation of flexion to 30 degrees (Diagnostic 
Code 5260) or limitation of extension to 15 degrees 
(Diagnostic Code 5261).  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent.  
Thus, the Board finds that the veteran's current 10 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 10 percent under Diagnostic Codes 
5260 or 5261, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

Low back strain
The veteran seeks an increase of his 10 percent rating for a 
low back strain.  The Board notes at the outset that service 
connection has been granted for low back strain and not 
intervertebral disc disease.  Thus the current or former 
criteria for rating such (38 C.F.R. § 4.71a, Diagnostic code 
5293, effective prior to September 23, 2002, and renumbered 
Diagnostic Code 5243, effective from September 23, 2002), are 
not applicable.

The Board further notes that, during the pendency of this 
appeal, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), effective September 26, 2003.  As a general 
matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation. 38 U.S.C.A. § 5110(g).  Thus, the Board must 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
Id., See also VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In the 
December 2003 Statement of the Case, the RO considered both 
the former and the revised criteria, and the Board will do 
likewise.  

Using both the old and pertinent new criteria for evaluating 
spinal disabilities, the Board notes that the veteran would 
be entitled to rating in excess of 10 percent only if he 
experienced moderate limitation of motion of the lumbar spine 
(pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5292 as it 
existed prior to September 23, 2002); muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (pursuant to 38 C.F.R. §4.71a, Diagnostic 
Code 5295 as it existed prior to September 2003); forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. §4.71a, Diagnostic Codes 5235 to 5243, 
effective September 23, 2002.  

At the veteran's October 1996 VA examination, the veteran 
exhibited no more than slight limitation of motion.  He was 
able to achieve 90 degrees of forward flexion, 10 degrees of 
extension, and 35 degrees of lateral rotation of the lumbar 
spine.  At his July 1997 VA examination, the clinician noted 
that the veteran voluntarily limited his lumbar spine motion.  
However, he was still able to achieve 90 degrees of forward 
flexion, 20 degrees of extension, 30 degrees of lateral 
rotation, and right and left lateral bending to 25 degrees.  
Furthermore, when distracted, straight leg raising in a 
sitting position was normal. Examination of the spine 
revealed normal contours, no deformity, no perivertebral 
muscle spasms, and no rigidity.  

The most recent VA examination in July 2002 revealed that the 
veteran had almost full range of motion.  He could extend the 
back to 20 degrees, flex to 90 degrees, and rotate laterally 
to 30 degrees in either direction.  His gait was normal and 
he could walk on his heels and toes.  There was no indication 
from the veteran that he experienced any muscle spasms or 
that he suffered from any episodes of incapacitation.  

The relevant medical evidence on file shows that the 
veteran's low back strain remains symptomatic, including 
pain.  However, there is no objective evidence to show that 
it is productive of more than slight limitation of motion of 
the lumbar spine, muscle spasm on extreme forward bending, 
with loss of lateral spine motion, unilateral, in a standing 
position; limitation of forward flexion of the thoracolumbar 
spine to less than 60 degrees, or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The veteran's low back strain does not warrant an evaluation 
in excess of 10 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca, supra.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent rating.  As stated, the 
evidence does not show that the veteran's pain results in 
additional limitation of motion that more nearly approximates 
moderate limitation of motion of the lumbar spine or 
limitation of forward flexion of the thoracolumbar spine to 
less than 60 degrees.  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent.  
Thus, the Board finds that the veteran's current 10 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 10 percent under Diagnostic Codes 
5292, 5295 (prior to September 26, 2003) or Diagnostic codes 
5237-5243 (effective from September 26, 2003), including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202.
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating for a low back strain must be 
denied.  Gilbert, supra.


ORDER

A rating in excess of 10 percent for a status-post medial 
meniscectomy with slight instability is denied.

A separate 10 percent rating for arthritis of the right knee 
with painful, slight limitation of motion is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.

A rating in excess of 10 percent for a low back strain is 
denied.   

	                        
____________________________________________
	R. F. WILLIAMS  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



